United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.C., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
EDWARD HINES JR. MEDICAL CENTER,
Hines, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-1780
Issued: March 17, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 25, 2015 appellant filed a timely appeal of April 8 and June 25, 2015 merit
decisions and a July 30, 2015 nonmerit decision of the Office of Workers’ Compensation

Programs (OWCP).1 Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to consider the merits of this case.3
ISSUES
The issues are: (1) whether appellant established that he is entitled to a schedule award
for his accepted employment conditions; (2) whether appellant met his burden of proof to
establish that he sustained a recurrence of disability on April 6, 2015 causally related to his
accepted March 7, 2011 injury; and (3) whether OWCP properly refused to reopen appellant’s
case for further review of the merits pursuant to 5 U.S.C. § 8128(a).
On appeal appellant contends that OWCP failed to consider his doctor’s statement when
denying his claim for disability.
FACTUAL HISTORY
This case has previously been before the Board. On March 14, 2011 appellant, then a 48year-old housekeeping aid, filed a traumatic injury claim (Form CA-1) alleging that he injured
his lower back on March 7, 2011 while loading bio-hazard containers onto a flat cart. He
stopped work on March 7, 2011, returned to intermittent limited-duty work. OWCP accepted the
claim for a lumbar sprain/strain, which was subsequently expanded to include temporary
aggravation of sacroiliac pain and temporary aggravation of preexisting chronic sacroiliac. In a
December 6, 2013 decision, the Board affirmed a March 5, 2013 decision denying appellant’s
claim for a schedule award as the evidence did not establish that maximum medical improvement
(MMI) had been reached.4
In a November 21, 2014 report, Dr. Matthew P. Jaycox, a treating Board-certified
anesthesiologist with a subspecialty in pain medicine, opined that on October 9, 2014 appellant
1

The Board notes that appellant filed a request for a hearing of the June 25, 2015 decision regarding recurrence
of disability, with OWCP’s Branch of Hearings and Review on July 10, 2015, prior to his request for an appeal with
the Board. OWCP cannot exercise simultaneous jurisdiction with the Board over the same issue in the same case.
See 20 C.F.R. § 501.2(c)(3). Following the docketing of an appeal with the Board, OWCP does not retain
jurisdiction to render a further decision regarding a case on appeal until after the Board relinquishes its jurisdiction.
By letter dated November 10, 2015, the Clerk of the Board requested that appellant clarify whether he wanted to
pursue his request for review by the Branch of Hearings and Review, or the appeal before the Board. Appellant was
advised that the Board would proceed with the processing of his appeal if appellant did not respond within 10 days.
The Board received no response. Any decision rendered by OWCP while the Board has jurisdiction on the same
issue is null and void. See A.J., Docket No. 10-619 (issued June 29, 2010); Jacqueline S. Harris, 54 ECAB 139
(2002); Douglas E. Billings, 41 ECAB 880 (1990); see also 20 C.F.R. § 501.2(c)(3).
2

5 U.S.C. § 8101 et seq.

3

The Board notes that, following the June 25, 2015 decision denying appellant’s recurrence claim and July 30,
2015 decision denying reconsideration on his claim for a schedule award, OWCP received additional evidence.
However, the Board may only review evidence that was in the record at the time OWCP issued its final decision.
See 20 C.F.R. § 501.2(c)(1); M.B., Docket No. 09-176 (issued September 23, 2009); J.T., 59 ECAB 293 (2008);
G.G., 58 ECAB 389 (2007); Donald R. Gervasi, 57 ECAB 281 (2005); Rosemary A. Kayes, 54 ECAB 373 (2003).
4

Docket No. 13-1283 (issued December 6, 2013).

2

had reached MMI and provided an impairment rating. Diagnoses included lumbar radiculopathy
and lumbar facet arthropathy. A physical examination revealed an antalgic gait, tenderness on
palpation of the lumbar spine, positive right straight leg raise test, bilateral extremities intact
sensations, 5/5 muscle strength, 40 degrees lumbar flexion and 10 degrees lumbar extension.
Using Table 16-12, page 535 of the American Medical Association, Guides to the Evaluation of
Permanent Impairment (A.M.A., Guides), Dr. Jaycox rated appellant as a class C, “severe
problem, with an impairment range of 40 percent based on peripheral nerve entrapment of the
lower extremity impairments, ... given his history of lumbar radiculopathy specifically causing
him sciatica.”
In a March 27, 2015 report, an OWCP medical adviser reviewed Dr. Jaycox’s
November 21, 2014 report and concluded that appellant had zero percent bilateral lower
extremity impairment. He noted that none of the medical reports from Dr. Jaycox mentioned any
sensory loss. Using The Guides Newsletter, July/August 2009 and Table 16-11, page 533 of the
A.M.A., Guides, the medical adviser determined that appellant had a class zero for bilateral
extremity sensory and motor loss with a value of zero percent.
By decision dated April 8, 2015, OWCP denied appellant’s claim for a schedule award as
the medical evidence was insufficient to establish that appellant had any permanent impairment
to a scheduled member.
On April 17, 2015 appellant filed a claim for intermittent wage-loss compensation (Form
CA-7) for the period April 5 to 18, 2015.
On April 8, 2015 Dr. Fakhruddin Adamji, Board-certified in internal and occupational
medicine, reported that appellant was disabled from work until his next medical evaluation on
April 21, 2015.
On April 16, 2015 appellant filed a claim for a recurrence of disability (Form CA-2a)
commencing April 6, 2015.
By letter dated April 23, 2015, OWCP informed appellant of the definition of a
recurrence and that the evidence in the record was insufficient to support his recurrence claim. It
advised him as to the evidence required to support his claim and afforded him 30 days to provide
the requested information.
On April 21, 2015 Dr. Thiti Joajaroenkul, Board-certified in internal medicine, reported
that appellant was receiving treatment and was unable to work until May 6, 2015, which was the
date of his next evaluation.
Appellant filed Form CA-7s claiming intermittent wage-loss compensation for the period
April 5 to June 11, 2015.
In a May 7, 2015 report, which updated a November 21, 2014 report, Dr. Jaycox reported
that as of October 9, 2014 appellant was at MMI and physical examination findings were
unchanged. He opined that appellant was at MMI, had permanent light-duty restrictions and
might be a candidate for spinal surgery.

3

On May 6, 2015 appellant requested reconsideration of the April 8, 2015 decision
denying his claim for a schedule award.5 In support of his request, he resubmitted the
November 21, 2014 impairment rating and provided a cursory impairment rating by Dr. Jaycox
hand dated on May 7, 2015.
On May 14, 2015 OWCP received an April 27, 2015 disability note from
Dr. Joajaroenkul indicating that appellant was disabled from working due to increasing back pain
until June 13, 2015.
In a June 2, 2015 report, Dr. Jaycox reiterated findings from his November 14, 2014
report, which included that appellant was being treated for lumbar radiculopathy and lumbar
facet arthropathy due to the March 7, 2011 employment injury. He reiterated impairment
findings made in previous reports regarding lumbar range of motion, lumbar physical
examination findings, and bilateral extremity sensations. Using page 535 of the sixth edition of
the A.M.A., Guides, Dr. Jaycox assigned a class C or severe problem for appellant’s bilateral
lower extremity nerve entrapment of sciatica and lumbar radiculopathy, resulting in 40 percent
impairment. He reported that appellant’s functional abilities were limited by complaints of low
back pain which disrupted his sleep. Dr. Jaycox opined that appellant was unable to work due to
his employment-related lumbar facet arthropathy and lumbar radiculopathy.
By decision dated June 25, 2015, OWCP denied appellant’s claim for a recurrence of
disability beginning April 6, 2015 as due to the accepted March 7, 2011 employment injury.
Subsequent to the denial of his recurrence claim OWCP received a June 13, 2015
disability note from Dr. Joajaroenkul indicating that appellant was receiving treatment and was
currently totally disabled from working until August 19, 2015.
A July 16, 2015 disability note with an illegible signature on letterhead of Rush Pain
Center at Oak Park Hospital indicated that appellant had not been released to return to work and
that his next appointment was in two months. The note indicated that appellant had disabling
back pain.
On July 27, 2015 OWCP received Dr. Jaycox’s May 7, 2015 progress note, previously
submitted, which diagnosed lumbar radiculopathy and lumbar facet arthropathy and noted that
appellant had stopped work due to back pain.
By decision dated July 30, 2015, OWCP denied reconsideration of the April 8, 2015
decision denying a schedule award.

5

The Board notes that the record contains April 27, 2015 request for review of the written record by an OWCP
hearing representative of the April 8, 2015 decision. On May 6, 2015 appellant withdrew his request for review of
the written record as he would be requesting reconsideration.

4

LEGAL PRECEDENT -- ISSUE 1
The schedule award provision of FECA6 and its implementing regulations7 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.8 Effective May 1, 2009, OWCP adopted the
sixth edition of the A.M.A., Guides as the appropriate edition for all awards issued after that
date.9
The sixth edition requires identifying the impairment class for the diagnosed condition
(CDX), which is then adjusted by grade modifiers based on Functional History (GMFH),
Physical Examination (GMPE) and Clinical Studies (GMCS).10 The net adjustment formula is
(GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX).
Although the A.M.A., Guides includes guidelines for estimating impairment due to
disorders of the spine, under FECA a schedule award is not payable for injury to the spine.11 In
1960, amendments to FECA modified the schedule award provisions to provide for an award for
permanent impairment to a member of the body covered by the schedule regardless of whether
the cause of the impairment originated in a scheduled or nonscheduled member. Therefore, as
the schedule award provisions of FECA include the extremities, a claimant may be entitled to a
schedule award for permanent impairment to an extremity even though the cause of the
impairment originated in the spine.12
The sixth edition of the A.M.A., Guides does not provide a separate mechanism for rating
spinal nerve injuries as extremity impairment. The A.M.A., Guides for decades has offered an
alternative approach to rating spinal nerve impairments.13 OWCP has adopted this approach for
rating impairment of the upper or lower extremities caused by a spinal injury, as provided in

6

5 U.S.C. § 8107.

7

20 C.F.R. § 10.404.

8

Id.

9

Federal (FECA) Procedure Manual, Part 3 -- Claims, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010).
10

A.M.A., Guides 494-531.

11

W.D., Docket No. 10-274 (issued September 3, 2010); Richard R. LeMay, 56 ECAB 341 (2005); Pamela J.
Darling, 49 ECAB 286 (1998).
12

K.H., Docket No. 09-341 (issued December 30, 2009); Thomas J. Engelhart, 50 ECAB 319 (1999).

13

Rozella L. Skinner, 37 ECAB 398 (1986).

5

section 3.700 of its procedures, which memorializes proposed tables outlined in a
July/August 2009, The Guides Newsletter.14
OWCP procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to an OWCP medical adviser for an opinion concerning the nature and
percentage of impairment in accordance with the A.M.A., Guides, with the medical adviser
providing rationale for the percentage of impairment specified.15 In determining entitlement to a
schedule award, preexisting impairment to the scheduled member is to be included.16
ANALYSIS -- ISSUE 1
The Board finds that appellant has not met his burden of proof to establish that he has a
ratable impairment of either lower extremity. OWCP accepted appellant’s claim for lumbar
sprain/strain, temporary aggravation of sacroiliac pain, and temporary aggravation of preexisting
chronic sacroiliac.
With regard to the accepted lumbar conditions schedule awards are not payable for
impairment of the lumbar spine. However, impairment of a scheduled member, including the
extremities, is payable under FECA even if the impairment originates from the spine.17 The
approach for rating impairment of the upper or lower extremities caused by a spinal injury is
provided in section 3.700 of OWCP procedures, which memorializes proposed tables outlined in
a July/August 2009 The Guides Newsletter.18
Dr. Jaycox did not reference or provide an evaluation in accordance with the
July/August 2009 The Guides Newsletter. Rather his evaluation was done under Table 16-2,
page 535 of the A.M.A., Guides. Dr. Jaycox concluded that appellant was assigned to class C
for a severe problem with 40 percent impairment range due to the peripheral nerve entrapment of
the lower extremities. Appellant bears the burden to prove permanent impairment for a schedule
award based upon the proper rating practices, previously noted. Dr. Jaycox did not rate
appellant’s impairment pursuant to The Guides Newsletter, and his rating is therefore insufficient
to establish that appellant is entitled to a schedule award of the lower extremities due to the
accepted conditions of lumbar sprain/strain, temporary aggravation of sacroiliac pain, and
temporary aggravation of preexisting chronic sacroiliac.

14

FECA Transmittal No. 10-04 (issued January 9, 2010); Federal (FECA) Procedure Manual, Part 3 -- Medical,
Schedule Awards, Chapter 3.700, Exhibit 1, note 5 (January 2010); The Guides Newsletter is included as Exhibit 4.
15

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(f) (February 2013).
16

Peter C. Belkind, 56 ECAB 580 (2005).

17

Supra note 13.

18

See supra note 16.

6

An OWCP medical adviser reviewed the medical evidence and found no basis for an
impairment rating to a scheduled member of the body.19 The medical adviser applied The
Guides Newsletter, July/August 2009, using Proposed Table 2, Spinal Nerve Impairment, Lower
Extremity. He determined that appellant had zero percent right lower extremity and zero percent
left lower extremity impairment. The medical adviser noted that FECA did not permit schedule
awards for impairment of the spine, but rather a spine condition may be considered for
impairment only if it results in impairment to an extremity. He indicated that spinal nerve injury
can be the basis of impairment awards of an extremity using the July/August 2009 The Guides
Newsletter. The medical adviser noted that no motor or sensory deficits in either lower leg were
reported and determined that appellant sustained no ratable impairment.
Appellant did not submit sufficient medical evidence establishing that he sustained a
permanent impairment to a specified member, organ, or function of the body listing in FECA or
its implementing regulations. The Board finds that he has not met his burden of proof for
schedule award purposes.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
LEGAL PRECEDENT -- ISSUE 2
A recurrence of disability means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition, which has resulted from a
previous injury or illness without an intervening injury or new exposure to the work environment
that caused the illness.20 If the disability results from new exposure to work factors, the legal
chain of causation from the accepted injury is broken and an appropriate new claim should be
filed.21
When an employee, who is disabled from the job he held when injured on account of
employment-related residuals, returns to a light-duty position or the medical evidence of record
establishes that he can perform the light-duty position, the employee has the burden to establish,
by the weight of the reliable, probative, and substantial evidence, a recurrence of disability and to
show that he cannot perform such light duty.22 As part of this burden, the employee must show a

19

The Board notes that it is appropriate for an OWCP medical adviser to review the clinical findings of the
treating physician to determine impairment. See supra note 16; Richard R. LeMay, supra note 11.
20

20 C.F.R. § 10.5(x). See also A.M., Docket No. 09-1895 (issued April 23, 2010); Hubert Jones, Jr., 57 ECAB
467 (2006).
21

Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter 2.1500.3 (June 2013); K.C., Docket
No. 08-2222 (issued July 23, 2009); Cecelia M. Corley, 56 ECAB 662 (2005); Donald T. Pippin, 54 ECAB
631 (2003).
22

K.C., id.; Richard A. Neidert, 57 ECAB 474 (March 10, 2006).

7

change in the nature and extent of the injury-related condition or a change in the nature and
extent of the light-duty requirements.23
For conditions not accepted by OWCP as being employment related, it is the employee’s
burden to provide rationalized medical evidence sufficient to establish causal relation, not the
OWCP’s burden to disprove such relationship.24
ANALYSIS -- ISSUE 2
Appellant filed a claim for a recurrence of disability commencing April 6, 2015, the date
he stopped working. By decision dated June 25, 2015, OWCP denied his claim. The issue on
appeal is whether the medical evidence of record supports appellant’s recurrence claim. The
Board finds that appellant failed to meet his burden of proof.
The evidence submitted prior to the June 25, 2015 decision denying appellant’s
recurrence claim, consists of disability slips from Drs. Adamji and Joajaroenkul, and reports and
a progress note from Dr. Jaycox. In a June 2, 2015 report, Dr. Jaycox diagnosed lumbar
radiculopathy and lumbar facet arthropathy and found that appellant’s functional ability was
limited by his low back pain and disrupted sleep. He further opined that appellant was disabled
from working due to his lumbar radiculopathy and lumbar facet arthropathy. The Board notes
that OWCP has not accepted appellant’s claim for lumbar radiculopathy and lumbar facet
arthropathy. For conditions not accepted by OWCP as being employment related, it is the
employee’s burden to provide rationalized medical evidence sufficient to establish causal
relationship, not OWCP’s burden to disprove such a relationship.25 Dr. Jaycox did not provide a
medical opinion addressing whether appellant’s diagnosed conditions and resultant disability
were causally related to the accepted March 7, 2011 employment-related injury in either the
report or progress note. The Board has held that a physician’s opinion, which does not address
causal relationship, is of diminished probative value.26 The record also contains a May 7, 2015
report in which Dr. Jaycox noted appellant had permanent light-duty restrictions. Dr. Jaycox did
not address whether appellant sustained a recurrence of disability beginning April 6, 2015. This
report is also insufficient to support appellant’s claim as the doctor did not offer any opinion that
appellant was totally disabled from working. For the above-stated reasons, the Board finds that
Dr. Jaycox’s reports are insufficient to establish appellant’s claim.
In disability slips dated April 21 and 27, 2015, Dr. Jaojaroenkul, recommended that
appellant remain off work until his next appointment as he was disabled due to back pain.
Similarly, Dr. Adamji in an April 8, 2015 disability slip, noted that appellant was disabled from
23

C.S., Docket No. 08-2218 (issued August 7, 2009); Joseph D. Duncan, 54 ECAB 471 (2003); Roberta L.
Kaaumoana, 54 ECAB 150 (2002); Terry R. Hedman, 38 ECAB 222 (1986).
24

G.A., Docket No. 09-2153 (issued June 10, 2010); Jaja K. Asaramo, 55 ECAB 200 (2004); Alice J. Tysinger,
51 ECAB 638 (2000).
25

Id.

26

See A.D., 58 ECAB 149 (2006) (medical evidence which does not offer any opinion regarding the cause of an
employee’s condition is of limited probative value on the issue of causal relationship).

8

work. Although Drs. Adamji and Jaojaroenkul excused appellant from work, neither physician
provided any explanation, based on objective medical findings and rationale, demonstrating how
his conditions were disabling and how any inability to work was a result of his accepted
conditions. The Board has found that medical evidence that offers a conclusion but does not
offer any rationalized medical explanation is of limited probative value.27 Thus, the disability
slips from Drs. Joajaroenkul and Adamji are insufficient to support appellant’s claim.
On appeal appellant argues that OWCP failed to consider the statements by his doctors
that he was disabled due to lumbar radiculopathy and lumbar facet arthropathy and he was not
allowed to present his case. As discussed above OWCP has not accepted the conditions of
lumbar radiculopathy and lumbar facet arthropathy and it is appellant’s burden to establish that
these conditions are employment related. None of appellant’s doctors provided an opinion
explaining how these conditions had been caused or aggravated by his accepted employment
injury.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 3
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,28
OWCP’s regulations provide that a claimant must: (1) show that OWCP erroneously applied or
interpreted a specific point of law; (2) advance a new and relevant legal argument not previously
considered by OWCP; or (3) constitute relevant and pertinent new evidence not previously
considered by OWCP.29 When a claimant fails to meet one of the above standards, OWCP will
deny the application for reconsideration without reopening the case for review on the merits.30
ANALYSIS -- ISSUE 3
OWCP denied appellant’s claim for a schedule award as he failed to submit sufficient
evidence with regard to permanent impairment. On May 6, 2015 appellant requested
reconsideration of the April 8, 2015 decision denying his claim for a schedule award. The Board
finds that OWCP properly declined to reopen his case for further merit review. Appellant did
not show that OWCP erroneously applied or interpreted a specific point of law. He also did not
advance a new relevant legal argument not previously considered by OWCP.
27

J.F., Docket No. 09-1061 (issued November 17, 2009); S.D., 58 ECAB 713 (2007); Cecelia M. Corley, 56
ECAB 662 (2005).
28

Supra note 2. Section 8128(a) of FECA provides that the Secretary of Labor may review an award for or
against payment of compensation at any time on his own motion or on application.
29

20 C.F.R. § 10.606(b)(3). See J.M., Docket No. 09-218 (issued July 24, 2009); Susan A. Filkins, 57 ECAB
630 (2006).
30

Id. at § 10.608(b). See Y.S., Docket No. 08-440 (issued March 16, 2009); Tina M. Parrelli-Ball, 57 ECAB
598 (2006).

9

The underlying issue in this case is whether appellant submitted medical evidence
establishing a permanent impairment entitling him to a schedule award. That is a medical issue
which must be addressed by relevant new medical evidence.31 However, appellant did not
submit any pertinent new and relevant medical evidence in support of his claim. He submitted
May 7 and June 2, 2015 impairment ratings by Dr. Jaycox which reiterated his finding of 40
percent impairment based on Table 16-2 of the sixth edition of the A.M.A., Guides. However,
this evidence is duplicative of Dr. Jaycox’s previously submitted November 21, 2014 report and
was considered by OWCP in its April 8, 2015 decision when it found the medical evidence
insufficient to establish entitlement to a schedule award. Evidence that repeats or duplicates
evidence already in the case record has no evidentiary value and does not constitute a basis for
reopening a case.32
Appellant also submitted a June 13, 2015 disability note from Dr. Joajaroenkul and a
July 16, 2015 disability note with an illegible signature. While this evidence is new, it does not
address the relevant issue of whether appellant has a permanent impairment entitling him to a
schedule award. The Board has held that the submission of evidence which does not address the
particular issue involved does not constitute a basis for reopening a case.33 Therefore, this
evidence is insufficient to require OWCP to reopen the claim for a merit review.
The Board finds, therefore, that appellant did not show that OWCP erroneously applied
or interpreted a specific point of law, advance a relevant legal argument not previously
considered by OWCP, or submit pertinent new and relevant evidence not previously considered.
As appellant did not meet any of the necessary regulatory requirements, he is not entitled to
further merit review.
CONCLUSION
The Board finds that appellant failed to establish that he is entitled to a schedule award
for his accepted employment conditions. The Board further finds that appellant has not met his
burden of proof to establish that he sustained a recurrence of disability on April 6, 2015 causally
related to his accepted March 7, 2011 injury. The Board also finds that OWCP properly refused
to reopen appellant’s case for further review of the merits pursuant to 5 U.S.C. § 8128(a).

31

See Bobbie F. Cowart, 55 ECAB 746 (2004).

32

M.E., 58 ECAB 694 (2007); D’Wayne Avila, 57 ECAB 642 (2006).

33

F.R., 58 ECAB 607 (2007); Ronald A. Eldridge, 53 ECAB 321 (2001).

10

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated July 30, June 25, and April 8, 2015 are affirmed.
Issued: March 17, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

11

